399 F.2d 158
Gene Lewis MILLER, Appellant,v.UNITED STATES of America, Appellee.
No. 22309
United States Court of Appeals Ninth Circuit.
September 11, 1968.

Appeal from the United States District Court for the Southern District of California; James M. Carter, Judge.
Harry D. Steward (argued), San Diego, Cal., for appellant.
Shelby Gott (argued) Asst. U. S. Atty., Edwin L. Miller, Jr., U. S. Atty., San Diego, Cal., for appellee.
Before BARNES and HAMLIN, Circuit Judges, and KILKENNY, District Judge.
PER CURIAM:


1
The above matter having been submitted after oral argument and the court having examined the four grounds urged by appellant for reversal, and finding no merit in any of such grounds urged, and finding no evidence the trial of appellant was unfair, the judgment of conviction is affirmed.